It seems to me that this appeal is properly to be controlled by the following plain facts, which are either wholly undisputed or else are admitted by appellee: *Page 458 
It is undisputed that the railroad track ran north and south and that the paved highway, 20 feet in width, ran east and west. It is undisputed that the railroad motor car, together with its trailer, was 18 feet in total length. It is admitted by the appellee that as the railroad motor car reached the crossing, it was traveling at the same rate of speed, ten to fifteen miles per hour, as that of the eastbound log truck approaching the crossing. It is undisputed that the log truck struck the trailer about its middle. Therefore, it follows that after the railroad motor car had reached the center of the highway, thereby blocking the south half of the highway on which half the log truck was traveling, the railroad motor car traveled thence northward all of its own length and half of the length of the trailer, or 13 1/2 feet, while the log truck was traveling a like distance of 13 1/2 feet in approaching the point where it collided with the middle of the trailer. The driver of the empty log truck admitted in his own testimony, and it is undisputed, that he could have stopped his truck in four or five feet, whence it further follows that the truck driver had ample time and opportunity after the crossing was blocked to stop without colliding with the trailer had he complied with the duty imposed by law upon him to look ahead.
When the railroad motor car, together with its trailer, arrived at and was upon the railroad crossing, it had the legal right to be there — upon its own track, as to which it then had priority and this regardless of any operative negligence of the railroad employee inter sese by which it came to be there. Its presence there was a fact completed and was a fact wholly independent of, and had no motivating connection or relation whatever with the approaching log truck, which in its approach was moving of its own completely independent force and direction. Hence the presence of the railroad motor car and trailer had set up merely a condition and was not an efficient cause as known to the law of negligence — a cause sine qua non, not the cause causans — if the log truck had the independent *Page 459 
time and opportunity to avoid colliding with the trailer, as the testimony shows without dispute that it did so have.
In Mississippi Export R. Co. v. Summers, 194 Miss. 179,11 So.2d 429, 905, one of our latest cases, it was shown that while the railroad crew was engaged in switching operations, a box car was left standing on the highway crossing for more than five minutes in violation of Sec. 7780, Code 1942 — in other words, that the box car was negligently there not only, but was illegally there. Summers driving a southbound truck on the highway ran into the box car and was killed, the further evidence being that had he complied with his legal duty to look ahead, he could have seen the box car in ample time to stop. The court held that the negligence of Summers, the truck driver, was the sole proximate cause of the collision and of the consequent deaths so far as the railroad was concerned.
And the court cited, with approval, St. Louis-San Francisco Ry. Co. v. Guthrie, 216 Ala. 613, 114 So. 215, 217, 56 A.L.R. 1110, wherein, on facts similar to those in the Summers case, the Court said: "As for the injuries received by running into the train, the obstruction of the highway is not to be considered as the efficient cause of such injuries, but merely as a condition which in and of itself furnishes no cause of action, and the fact that the condition of obstruction is unreasonably prolonged makes no difference in the application of the rule." And an unbroken line of cases in our state going back to Gulf, M.  N.R. Co. v. Holifield, 152 Miss. 674, 120 So. 750, is cited in the Summers case, the effect of all of which is that when a collision occurs between an automobile or truck and a railroad car on the railroad crossing and the driver of the automobile or truck has ample time to stop, had he been looking ahead, the negligence of the driver of the automobile or truck is the sole proximate cause of the collision, relegating the negligence of the railroad, if any, to a position of actual and legal remoteness. *Page 460 
So here and to summarize the railroad motor car and trailer had occupied the crossing, thereby furnishing merely a condition, for a sufficient length for the driver of the log truck to avoid running into it, and when he ran into the trailer his negligence was the sole proximate cause of the collision and injury, thus entitling the railroad to the peremtory charge which it requested.